 

This document, effective_________, functions both as the prospectus covering the
shares referred to herein, which have been registered under the Securities Act
of 1933, and as the Award Agreement pursuant to which both those shares and
certain Performance Units shall be granted.

AWARD AGREEMENT

Curtiss-Wright Corporation
2005 Long-Term Incentive Plan
2005 Award Agreement and Plan Information

          This Agreement, conditionally effective (see section IV.m, below) as
of the __ day of 200_ by and between Curtiss-Wright Corporation (the
“Corporation”) and ________________ (“Employee”), an employee of the Corporation
or one of its subsidiaries. For purposes of this Agreement, the Employee is
considered to be an employee of ___________ notwithstanding any actual payroll
assignment to any other segment of the Corporation.

          WHEREAS, Employee is now employed by the Corporation or one of its
subsidiaries; and

          WHEREAS, in recognition of Employee’s potential as a person who can
help increase the value of the Corporation to its shareholders, the Corporation
desires to provide an opportunity for Employee to acquire stock or to enlarge
his or her ownership of stock in the Corporation and to receive potential
additional compensation in the form of Performance Units, in either case
pursuant to the provisions of the Curtiss-Wright Corporation 2005 Omnibus
Long-Term Incentive Plan (the “Plan”);

          NOW, THEREFORE, in consideration of the terms and conditions set forth
in this Agreement and pursuant to the provisions of the Plan, the parties hereto
hereby agree as follows:

I. Award

Award of Performance Units, Performance Shares and of Grant of Option to
Purchase
Unrestricted Stock

          Pursuant to the provisions of the Plan and of this Agreement, the
Corporation hereby awards Employee _____ calendar year 2005 Performance Units,
and undertakes, early in the year 200_, to pay Employee the then value of said
Performance Units, if any, as calculated in accordance with further provisions
hereof.

          Pursuant to the provisions of the Plan and of this Agreement, the
Corporation hereby awards Employee ______ calendar year 2005 Performance Shares,
and undertakes, early in the year 200_, to pay Employee the then value of said
Performance Shares, if any, as calculated in accordance with further provisions
hereof.

          Pursuant to the provisions of the Plan, and of this Agreement, the
Corporation also hereby awards to Employee an option (the “Option”) to purchase
from the Corporation for cash, or through the exchange of already owned shares
of the Corporation’s Common Stock, or both,

--------------------------------------------------------------------------------



all or any part of an aggregate of _______ whole shares of Common Stock of the
Corporation at the purchase price of $_____ per share, the mean average between
the highest and lowest selling prices of the Corporation’s Common Stock as
reported on the New York Stock Exchange on the effective date of this option.
This Option is designated as a non-qualified stock option (NQSO).

          It is understood and agreed that the aforesaid Award of Performance
Units, Performance Shares and the Stock Option Grant are subject to the terms
and conditions of this Agreement and of the Plan.

II. Terms Applicable to Performance Units

          a.  Definition and Explanation - Performance Units are awards which
are denominated in dollars and payable in cash early in the year 2009,
contingent upon the extent to which certain previously established performance
objectives are achieved over the three year period (the “Performance Period”)
ending at the close of business on December 31, 2008. In the case of an award to
an employee of Curtiss-Wright Controls, Inc., Metal Improvement Company, Inc. or
Curtiss-Wright Flow Control Corporation or any of their affiliated companies
(each hereinafter referred to as a “Business Unit”), the Performance Units will
be valued for payment purposes (the “Payment Value”) based on the extent to
which those objectives are achieved by the Business Unit by with which Employee
is employed. In the case of an award to an employee of the Corporation’s
Headquarters, the Performance Units will be valued based on the extent to which
those objectives are achieved by the Corporation as a whole.

          b. Performance Objectives - The Performance Objectives that have been
set for each Business Unit for the Performance Period that relates to the 2005
Award of Performance Units are based on the Business Unit’s average annual
return on capital (“Return on Capital”) and its average annual growth rate.

          For purposes of the foregoing, Return on Capital means net income for
the calendar year divided by the average over the last 13 months of the amounts
of total capital (debt plus equity) at the end of each month. The calculation of
net income and total capital would be made in a manner consistent with the
practices followed in the current management reports (i.e., Wright and Board
books) except that the effects of the following items would be excluded from
consideration: 1, interest costs; 2, environmental cleanup costs; 3, excess real
estate (property available for sale); 4, excess cash and Corporate Portfolio
Assets; 5, the overfunded Curtiss-Wright Corporation Retirement Plan and the
underfunded liability of the Curtiss-Wright Electro-Mechanical Division Pension
Plan (per FAS 87); 6, actuarial accruals for Curtiss-Wright Corporation and
Electro-Mechanical Division post retirement medical costs (per FAS 106); 7, cost
of the long-term incentive awards made under the Curtiss-Wright Long-Term
Incentive Plan; 8, the cost of debt or stock issuances or other debt or capital
restructuring; 9, earnings on Corporate Investments; 10, new accounting
pronouncements; 11, information technology shared services assets; 12,
amortization of intangibles; and 13, deferred taxes relating to any of the above
mentioned items.

          Calculations would be made for each business unit for their respective
employees and one for the entire Corporation for employees of the Corporate
Headquarters.

--------------------------------------------------------------------------------



          For purposes of the foregoing, annual growth rate is calculated by
computing the average of the percentage increases in sales (including sales
achieved by companies acquired) in each of the years within the Performance
Period.

          c. Payment Value - As soon as practical after January 1, 2009 a dollar
value (“Payment Value”) shall be determined for each Performance Unit awarded to
the Employee pursuant to this agreement. This determination shall be made by
using a matrix specific to your business unit or group. For example, by using a
matrix similar to one attached hereto as Attachment A, the per unit Payment
Value shall be calculated by multiplying $1.00 by the percentage (“Award
Factor”) located at the intersection of (1) the row of figures in horizontal
line with and to the right of the average annual Return on Capital (“ROC” on
said chart) actually achieved by the Business Unit for the Perfor­mance Period
and (2) the column of figures in vertical line with and below the average annual
growth rate actually achieved by the Business Unit.

Examples: 1,000 Performance Units

 

 

 

1 - Assume that employee A works for Business Unit X, and that Business Unit X
achieved an average annual Return on Capital of 12% and an average annual growth
rate of 15%. The figure in horizontal line with and to the right of 12% Return
on Capital and in the vertical column below 15% average annual growth rate is
100%. This is employee A’s Award Factor. The Payment Value of each of employee
A’s Performance Units is determined by multiplying $1.00 by 100%, and is equal
to $1.00. Performance Unit Payout = $1,000.

 

 

 

2 - Assume that employee B works for Business Unit Y. During the Performance
Period Business Unit Y achieves an annual ROC of greater than 19% and an average
annual growth rate in excess of 24%. Each of employee B’s Performance Units
would then be worth$2.03, which is $1.00 multiplied by an Award Factor of 203%,
that being the figure that appears in the matrix in horizontal line with and to
the right of >19 (greater than 19%) and in vertical line with and below >24
(greater than 24%). Performance Unit Payout = $2,030.

 

 

 

3 - If, during the same period, the Corporation as a whole recorded a mere 8%
Return on Capital coupled with a 12% Average Annual Growth Rate, the 200_
Performance Units awarded to Corporate Headquarters and Corporate Real Estate
Department personnel would have no value, since the award Factors shown in
Attachment A for every situation involving a Return on Capital of <9 (less than
9%) is 0.0%. Performance Unit Payout = $0.00

          d. Time and Manner of Payment - Except as otherwise provided herein or
in the Agreement, 2005 Performance Units shall be converted to their Payment
Value, and payment in full shall be made as soon as practical following the end
of each Performance Period. All payments shall be made in cash or check subject
to applicable and appropriate withholding taxes.

--------------------------------------------------------------------------------



          e. Accounts - Until such time as payment shall be made to Employee,
the Corporation shall create an account on its books to reflect the number of
Performance Units credited to Employee hereunder; provided, however, that
neither Employee nor any person claiming through or on behalf of the employee
shall under no circumstances acquire any interest or right in any assets of the
Corporation or any of its subsidiaries. Nothing contained in this Agreement and
no action taken pursuant hereto shall create or be construed to create a
fiduciary relationship between the Corporation or any of its subsidiaries and
Employee or any other person. To the extent that any person acquires a right to
receive payment from the Corporation or any of its subsidiaries hereunder, such
right shall be no greater than the right of any unsecured general creditor of
the Corporation or any of its subsidiaries.

          f. Termination or Resignation - If, before January 1, 2009, Employee’s
employment is terminated for any reason or Employee voluntarily resigns or
retires prior to attaining at least age fifty-five (55) and completing at least
five (5) years of service with Curtiss-Wright Corporation or any of its
affiliates (“Early Retirement Date”), all rights to and interest in the 2005
Performance Units shall be forfeited.

          g. Death or Retirement at Early Retirement Date - If Employee has
attained his or her Early Retirement Date and either dies or retires prior to
his or her 62nd birthday, Employee’s interest in the 2005 Performance Units
shall continue until the Payment Value of his or her Performance Units shall
have been determined, following which the Payment Value of his or her
Performance Units, if any, reduced pro rata to reflect the amount of time during
the Performance Period that he or she shall not have been an employee, shall be
paid to Employee, or following employees’ death, in accordance with paragraph
IV.e, hereof.

          h. Death or Retirement after age 62 and eligible for Early Retirement
- If Employee has attained his or her Early Retirement Date and either dies or
retires at or after his or her 62nd birthday, Employee’s interest in the 2005
Performance Units shall continue, without reduction for any period in which he
or she shall not have been an employee, until the Payment Value of Employee’s
Performance Units shall have been determined, following which the Payment Value
of Employee’s Performance Units, if any, shall be paid to Employee, or following
employees’ death, in accordance with paragraph IV.e, hereof.

          i. Transfer of Employee - If Employee is transferred between Business
Units or between one or more of the Business Units and the Corporation’s
headquarters, the Payment Value of his or her Performance Units shall be
calculated to reflect pro rata both the amount of time he or she shall have been
employed with, and the award Factor attributable to each, of the Corporation’s
headquarters and Business Units to which Employee shall have been assigned
during the Performance Period.

--------------------------------------------------------------------------------



          j. Right to Benefits - The sole interest of Employee under this
Agreement with respect to the award of Performance Units shall be to receive the
Performance Unit payout values as provided herein, if and when the same shall
become due and payable in accordance with the terms hereof, and neither any
Employee nor anyone claiming through Employee shall have any right, title or
interest in or to any of the specific assets of the Corporation or a subsidiary.
Said Award hereunder shall be paid solely from the general assets of the
Corporation, and no separate fund or other segregated assets shall be maintained
to provide any benefits hereunder. In no manner shall any assets of the
Corporation or a subsidiary be deemed or construed through any provisions of
this Agreement to be held in trust for the benefit of Employee or to be
collateral security for the performance of the obligations imposed by this
Agreement on the Corporation. The rights of Employee and anyone claiming through
Employee shall be solely those of a general unsecured creditor of the
Corporation, as determined under applicable law.

          k. Offset to Benefits - Any other provision of the Agreement to the
contrary notwithstanding, the Corporation may reduce any amounts to be paid to
Employee under this Agreement by any amounts, which Employee may owe to the
Corporation or a subsidiary.

          l. Adjustments - Any other provision of this Agreement to the contrary
notwithstanding, the Executive Compensation Committee of the Board of Directors
of the Corporation reserves the right in its sole discretion to make any
adjustment in the calculation, or in the amount of any payment resulting from
the calculation, that it deems necessary or appropriate because of
unanticipated, unusual or extraordinary events or otherwise to avoid unintended
distortions of long-term incentive awards and payments pursuant to those awards.

III. Terms Applicable to Performance Shares

          a. Definition and Explanation - Performance Shares are awards which
are denominated in shares and earned as Curtiss-Wright common stock shares early
in the year 2009, contingent upon the extent to which certain previously
established performance objectives are achieved over the three year period (the
“Performance Period”) ending at the close of business on December 31, 2008. In
the case of an award to an employee of Curtiss-Wright Controls, Inc., Metal
Improvement Company, Inc. or Curtiss-Wright Flow Control Corporation (each
hereinafter referred to as a “Business Unit”), the number of Performance Shares
earned will be determined at payment (the “Earned Value”) based on the extent to
which those objectives are achieved by the Business Unit by which Employee is
employed unless the measure is a corporate measure compared to the Company’s
peer group. In the case of an award to an employee of the Corporation’s
Headquarters, the Earned Value will be based on the extent to which those
objectives are achieved by the Corporation as a whole.

          b. Performance Objectives - The Performance Objectives that have been
set for the Performance Period that relates to the 2005 Award of Performance
Shares are: Net Income performance versus approved Net Income budget averaged
for the three years; and Net Income as a percent of total Sales relative to our
Peer Group (as defined and reviewed annually by the Executive Compensation
Committee). The attached matrix, Attachment B, outlines the award schedule.

--------------------------------------------------------------------------------



          For purposes of the foregoing, the calculation for Net Income as a
percent of budgeted Net Income is actual, publicly reported (also means final
business unit where applicable) Net Income for the period divided by the Net
Income budget approved by the Board, averaged over the three years. Four
calculations would be made for each year - three for the core business units
(i.e., Curtiss-Wright Controls, Inc., Metal Improvement Company, Inc. and
Curtiss-Wright Flow Control Corporation) for their respective employees and one
for the entire Corporation for employees of the Corporate Headquarters. The
calculation of Net Income would be made in a manner consistent with the
practices followed in the current management reports (i.e., Wright and Board
books) and as reported to shareholders.

          For purposes of the foregoing, Net Income as a percent of total Sales
relative to our Peer Group is calculated by computing the Net Income as a
percent of Sales percentile performance vs. the Peer Group for each of the three
years and taking the average of the three percentiles. Net Income is calculated
as above and Sales are as reported by the annual report.

          c. Earned Value - As soon as practical after January 1, 2005, the
Earned Value shall be determined for each participant pursuant to this
Agreement. This determination shall be made by using Attachment B; the number of
Shares earned shall be calculated by multiplying the resulting value from the
Corporate PSP Matrix times the initial grant value. The value from the matrix is
located at the intersection of (1) the row of figures in horizontal line with
and to the right of the Net Income versus Budget actually achieved for the
Performance Period and (2) the column of figures in vertical line with and below
the Net Income as a Percent of sales vs. the Peer Group average three-year
percentile actually achieved by Company.

Examples: Grant of 1,000 Performance Shares

 

 

 

1 - Assume that Net Income versus Budget averages 100% and Net Income as a
percent of Sales vs. the Peer Group is 75th percentile for the three years. The
figure in horizontal line with and to the right of 100% Net Income vs. Budget
and in the vertical column below 75th percentile Net Income as a percent of
Sales vs. the Peer group is 100%. This is the employee award factor. The shares
earned equal 100% multiplied by the original grant. Performance Share Payout =
1,000 shares.

 

 

 

2 - Assume that Net Income versus Budget averages 85% and Net Income as a
percent of Sales vs. the Peer Group is 90th percentile for the three years. The
figure in horizontal line with and to the right of 85% Net Income vs. Budget and
in the vertical column below 90th percentile Net Income as a percent of Sales
vs. the Peer group is 135%. The shares earned equal 135% multiplied by the
original grant. Performance Share Payout = 1,350 shares.

 

 

 

3 - If the Corporation as a whole recorded only a 40% average Net Income versus
Budget coupled with a 80th percentile Net Income as a percent of Sales vs. the
Peer Group, the Performance Shares awarded would be zero, since the award
factors shown in Attachment B for every situation involving a Net Income vs.
Budget result less than 50% is zero. Performance Share Payout = 0 Shares.
Similarly, any performance below 50th percentile vs. the Peer Group,
irrespective of Net Income vs. Budget performance, would equal zero shares
earned.


--------------------------------------------------------------------------------



          d. Time and Manner of Award - Except as otherwise provided herein or
in the Agreement, 2005 Performance Share Grants shall be converted to their
Earned Value, and shares will be delivered in full as soon as practical
following the end of each three-year Performance Period. Access to earned
awards, the ability to trade/sell shares, will be limited to 50% of the earned
award until such time as the Company’s Stock Ownership Guidelines are met and
sustained. (See attachment C).

          e. Accounts - Until such time as the Earned Value shall be determined
and payment made to Employee, the Corporation shall create an account on its
books to reflect the number of Performance Shares initially awarded to Employee
pursuant to this Target Award. These restricted accounts shall not be entitled
to or credited with dividends. No Employee shall be entitled vote any
Performance Shares until the Earned Value is determined and payment made to
Employee. ; provided, however, that neither Employee nor any person claiming
through or on behalf of Employee shall under any circumstances acquire any
property interest in any specific assets of the Corporation or any of its
subsidiaries. Nothing contained in this Agreement and no action taken pursuant
hereto shall create or be construed to create a fiduciary relationship between
the Corporation or any of its subsidiaries and Employee or any other person. To
the extent that any person acquires a right to receive payment from the
Corporation or any of its subsidiaries hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation or any of
its subsidiaries.

          f. Termination or Resignation - If, before January 1, 2009, Employee’s
employment is terminated for any reason or Employee voluntarily resigns or
retires prior to attaining at least age fifty-five (55) and completing at least
five (5) years of service with Curtiss-Wright Corporation or any of its
affiliates (“Early Retirement Date”), all rights to and interest in the 2005
Performance Shares shall be forfeited.

          g. Death or Retirement at Early Retirement Date - If Employee has
attained his or her Early Retirement Date and either dies or retires prior to
his or her 62nd birthday, Employee’s interest in the 200_ Performance Shares
shall continue until the earned value of his or her Performance Shares shall
have been determined, following which the earned value of his or her Performance
Shares, if any, reduced pro rata to reflect the amount of time during the
Performance Period that he or she shall not have been an employee, shall be
delivered to Employee, or following employees’ death, in accordance with
paragraph IV.e, hereof.

          h. Death or Retirement after age 62 and eligible for Early Retirement
- If Employee has attained his or her Early Retirement Date and either dies or
retires at or after his or her 62nd birthday, Employee’s interest in the 2005
Performance Shares shall continue, without reduction for any period in which he
or she shall not have been an employee, until the earned value of Employee’s
Performance Shares shall have been determined, following which the earned value
of Employee’s Performance Shares, if any, shall be delivered to Employee, or
following employees’ death, in accordance with paragraph IV.e, hereof.

--------------------------------------------------------------------------------



          i. Right to Benefits - The sole interest of Employee under this
Agreement with respect to the award of Performance Shares shall be to receive
the Performance Share Earned Value as provided herein, if and when the same
shall become due and payable in accordance with the terms hereof, and neither
any Employee nor anyone claiming through Employee shall have any right, title or
interest in or to any of the specific assets of the Corporation or a subsidiary.
Said Performance Share Award hereunder shall be paid solely in the Corporation’s
common stock, treasury or newly issued, registered under the Corporation’s S-8
Registration Statement, SEC No. 33-126541. In no manner shall any assets of the
Corporation or a subsidiary be deemed or construed through any of the provisions
of this Agreement to be held in trust for the benefit of Employee or to be
collateral security for the performance of the obligations imposed by this
Agreement on the Corporation. The rights of Employee and anyone claiming through
Employee shall be solely those of a general unsecured creditor of the
Corporation, as determined under applicable law.

          j. Offset to Benefits - Any other provision of the Agreement to the
contrary notwithstanding, the Corporation may reduce any awards to be paid to
Employee under this Agreement by any amounts, which Employee may owe to the
Corporation or a subsidiary.

          k. Adjustments, Clawback Provision - Any other provision of this
Agreement to the contrary notwithstanding, the Executive Compensation Committee
of the Board of Directors of the Corporation reserves the right in its sole
discretion to revoke any award, mandate the return of any payment, make a
downward adjustment in any calculation, or reduce the size of an award resulting
from the calculation, that it deems necessary or appropriate.

IV. Terms Applicable to Option

          a. Expiration Date - The Option shall expire on November 14, 2015,
being ten years after the effective date of this award.

          b. Exercise of Option - The Option shall be exercisable from time to
time either:

                    Cash Only Exercise - by executing a Notice of Exercise of
Option (a specimen of an appropriate form is provided with this Agreement)
specifying the number of whole shares to be purchased, and returning it to the
attention of the Corporate Secretary, Curtiss-Wright Corporation, 4 Becker Farm
Road, Roseland, New Jersey 07068, said Notice to be accompanied by the full cash
purchase price of the shares; or

--------------------------------------------------------------------------------



                    Exchange of Already Owned Shares - by executing and sending
or delivering to the attention of the Corporate Secretary, at the above address,
both a completed Notice of Exercise of Option and a Stock Tender Form (specimens
of appropriate forms are provided with this Agreement), together with a tender
of a sufficient number of already owned shares of Common Stock or a combination
of already owned shares plus cash, to satisfy the full purchase price of the
exercised shares. Shares tendered may be book entry shares. To the extent shares
evidenced by certificates are tendered, the certificate or certificates must be
enclosed with the tender. In the exercise of an option shares tendered will be
valued for exercise purposes based on the closing price on the New York Stock
Exchange on the trading date immediately preceding the date the shares tendered
are received by the Corporation.

          c. Exercise Schedule - Subject to all other provisions hereof, the
Option shall become exercisable with respect to one-third of the shares covered
thereby on one or more occasions on or after the first anniversary of the date
hereof, with respect to a second third of such shares on one or more occasions
on or after the second such anniversary, and with respect to the final third of
such shares on one or more occasions on or after the third anniversary hereof.

          d. Limits on Purchase - Employee may use the Option to purchase any
number of shares up to the maximum number specified for the Option, provided
that fractional shares may not be purchased, and that no more than one-third of
the shares covered by the Option may be purchased prior to the second
anniversary of the date hereof, and no more than two-thirds may be purchased
prior to the third such anniversary. Furthermore, the payment for shares to be
acquired by any exercise of the Option may not be made in whole or in part by
the exchange of shares that Employee shall have owned for less than six (6)
months prior to their tender as payment.

          e. Death or Disability - If Employee dies or becomes disabled, the
Option may be exercised only within one year from the date of death or
disability, and then only to the extent it would have been exercisable if
Employee had still been alive and employed by the Corporation or any of its
subsidiaries.

          f. Termination for Cause - If Employee is terminated for Cause the
Option, to the extent not already exercised, shall expire forthwith.

          g. Termination, Resignation, or Retirement - If Employee has attained
his or her Early Retirement Date and retires, the Option shall be exercisable
within the times set forth in the Exercise Schedule of section III.c above, as
if Employee were still employed by the Corporation, but only until the tenth
anniversary of the effective date of this award. If Employee’s employment is
terminated for any reason other than by death, disability, termination for
cause, or retirement under the terms set forth above, the Option may be
exercised, but only within three (3) months following the date of such
termination of employment. In no event, however, may an Option be exercised
after its expiration or prior to the time it is by its terms exercisable, or for
any greater number of shares than the number for which it would, under its
terms, at the time of exercise, be exercisable.

--------------------------------------------------------------------------------



          IV. Terms Applicable to Performance Units, Performance shares and to
Option

          a. Duty of Loyalty - Employee acknowledges, understands and agrees
that the option award to the extent not theretofore exercised shall be canceled
and forfeited and payment otherwise due on Performance Units and Performance
Shares shall be forfeited if Employee, without the consent of the Corporation,
either while employed by the Corporation or any of its subsidiaries or
thereafter, including after retirement, becomes associated with, employed by,
renders any services to, or owns any interest (other than an interest that the
Secretary of the Corporation determines to be non-substantial) in, any business
that at the time is in competition with the Corporation or any of its
subsidiaries or with any business in which the Corporation or any of its
subsidiaries has a substantial interest.

          b. Disputes Regarding Nature of Resignation or Termination - Solely
for the purpose of determining whether an Option shall have expired or an event
of forfeiture shall have occurred with respect to Performance Units or
Performance Shares, an Employee shall not be deemed to have voluntarily resigned
or otherwise voluntarily terminated his or her employment if the resignation, or
termination is the direct and proximate result of a substantial adverse change
in the terms or conditions of his or her employment, including, but not limited
to, a reduction in his or her salary or in job responsibilities.

          For purposes of this Agreement, a termination of employment is for
“Cause” if the Employee

 

 

 

 

(a)

has been convicted of a felony; or

 

 

 

 

(b)

intentionally engaged in illegal conduct, fraud or, willful misconduct that is
demonstrably and materially injurious to the Corporation or a Business Unit; or

 

 

 

 

(c)

intentionally and substantially failed to perform his reasonably assigned duties
with the Corporation or a Business Unit.

          In the event that a dispute shall arise as to whether a termination
was for cause, or over whether a voluntary retirement, resignation or other
voluntary termination of employment is the direct and proximate result of a
substantial adverse change in the terms or conditions of employment, that
dispute shall be settled and finally determined by arbitration in the City of
New York under the then existing rules of the American Arbitration Association,
and judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof.

          c. Employment and Other Rights - Nothing contained in this Agreement
shall confer upon Employee any right to be continued in the employ of the
Corporation or any of its subsidiaries, nor require Employee to continue in the
employ of the Corporation or a subsidiary, nor does the Agreement create any
rights in Employee, or any obligations on the part of the Corporation or a
subsidiary, other than those set forth herein. The awards payable under this
Agreement shall be independent of and in addition to, any other agreements that
may exist from time to time concerning any other compensation or benefits
payable by the Corporation or a subsidiary.

--------------------------------------------------------------------------------



          d. Receipt of Documents - Employee acknowledges receiving a copy of
this Agreement, the summary plan document and Attachments A, B and C, containing
supplemental information, which Attachments are incorporated herein and made a
part hereof.

          A copy of the Plan may be obtained from the office of the Secretary of
the Corporation.

          e. Transfer, Assignment, and Designation of Beneficiaries - Employee’s
interest in the Performance Units and/or Options awarded hereunder may not be
sold, pledged, assigned or transferred otherwise than, following Employee’s
death, pursuant to Employee’s written designation of beneficiary or
beneficiaries made in accordance with procedures established by the Corporation,
or, in default of such designation, to Employee’s estate or in accordance with
the laws of descent and distribution.

          f. Employee and Heirs, Executors, Administrators and Assigns Bound -
Employee agrees to be bound by the terms and provisions of this Agreement and
Employee further agrees that his or her beneficiaries, heirs, administrators,
executors and assigns shall also be bound by the terms and provisions hereof.

          g. Withholding Tax - Employee acknowledges that, in connection with
the transactions accomplished or contemplated by this Agreement, the Corporation
or any of its subsidiaries may be or become obligated to make certain
withholdings from compensation due to Employee. Accordingly, Employee hereby
agrees that he or she will cooperate in any reasonable arrangement designed to
insure that the amounts required to be withheld will be available to the
Corporation or any of its subsidiaries when required.

          h. Consulting Services - Employee agrees that subsequent to the
termination of his or her employment, and so long as payment has not been
received on any Performance Units and the Option shall remain open without
having been fully exercised, Employee shall render to the Corporation or any of
its subsidiaries such consulting and advisory services as the Corporation or any
of its subsidiaries may from time to time reasonably request; provided, however,
that Employee shall not be required to render any such services at a time or in
a manner that would unduly interfere with his or her employment with a party
other than the Corporation or one of its subsidiaries, nor to render any
services that he or she is prevented from performing by reason of a disability
(which need not necessarily be of a permanent nature). Employee shall not be
required to travel (except for normal commutation) in connection with the
performance of such services and shall be reimbursed for all reasonable
out-of-pocket expenses incurred or paid by him or her in connection with the
performance of such services, upon presentation and approval by the Corporation
or any of its subsidiaries of expense vouchers or such other supporting
information as it may from time to time reasonably request.

          i. Corporate Rights - The existence of the Plan and this Agreement
shall not affect the right or power of the Corporation to make adjustments,
recapitalizations, reorganizations, or other changes to the Corporation’s
capital structure or its business; issue bonds, debentures, common, preferred or
prior preference stocks; dissolve or liquidate the Corporation, or sell or
transfer any part of its assets or business; or any other corporate act, whether
or a similar character or otherwise.

--------------------------------------------------------------------------------



          j. Amendment - The Corporation reserves the right to amend or
terminate the Plan prior to its expiration on May 18, 2015, or to discontinue
grants and awards thereunder, provided, however that no amendment,
discontinuation, or termination shall be made that would impair the rights of
any Employee under an award already granted.

          k. Notices - Any notice hereunder to be given to the Corporation shall
be in writing and shall be delivered in person to the Secretary of the
Corporation, or shall be sent by registered mail, return receipt requested, to
the Secretary of the Corporation at the Corporation’s executive offices, and any
notice hereunder to be given to Employee shall be in writing and shall be
delivered in person to Employee, or shall be sent by registered mail, return
receipt requested, to Employee at his last address as shown in the employment
records of the Corporation or any of its subsidiaries. Any notice duly mailed in
accordance with the preceding sentence shall be deemed given on the date
postmarked.

          l. Governing Law - This Award Agreement is issued, and the Performance
Units, Performance Shares and Option evidenced hereby are awarded, in New
Jersey, U.S.A., and this Agreement and said awards shall be governed and
construed in accordance with the laws of the State of New Jersey without regard
to its conflicts of laws principles to the extent such laws are not preempted by
the laws of the United States of America.

          m. Binding Agreement - This Award Agreement is not binding unless and
until the Employee returns a fully executed copy hereof in time for it to have
been received by the Corporation, at the address set forth in section III.b,
hereof, on of before January 15, 2006.

          IN WITNESS WHEREOF, the parties have caused this instrument to be
executed the day and year first above written.

 

 

 

 

 

EMPLOYEE

 

CURTISS-WRIGHT ORPORATION



 

 

By:

 

 

-s- Michael J. Denton [img01.jpg]

 

 

 

 

 

Michael J. Denton

--------------------------------------------------------------------------------

 

 


Dated:

--------------------------------------------------------------------------------

 

Dated:

 

ATTACHMENTS (4)

--------------------------------------------------------------------------------